Case: 18-31184   Document: 00515374081     Page: 1   Date Filed: 04/07/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                 FILED
                                                               April 7, 2020
                                 No. 18-31184
                                                              Lyle W. Cayce
                                                                   Clerk

TEXAS BRINE COMPANY, L.L.C.,

             Plaintiff – Appellant

v.

AMERICAN ARBITRATION ASSOCIATION, INCORPORATED; ANTHONY
M. DILEO; CHARLES R. MINYARD,

             Defendants – Appellees




                Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before SOUTHWICK, WILLETT, and OLDHAM, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      One of the parties to an arbitration claimed that two of the arbitrators
hid conflicts of interest. Those claims were the basis on which a Louisiana
state court vacated the arbitral award. The aggrieved party then brought suit
in Louisiana state court seeking substantial damages against one out-of-state
defendant and two in-state defendants. The out-of-state defendant was served
with process and immediately removed the case to federal court before the in-
state defendants were served. The plaintiff moved to remand. The district
court held that this removal prior to service on the nondiverse defendants was
    Case: 18-31184     Document: 00515374081    Page: 2   Date Filed: 04/07/2020


                                 No. 18-31184

proper and refused to remand. The district court then entered a judgment on
the pleadings, dismissing the plaintiff’s claims with prejudice. We AFFIRM.


               FACTUAL AND PROCEDURAL BACKGROUND
      In reviewing an order granting judgment on the pleadings, we accept the
factual allegations in the plaintiff’s complaint as true. Great Plains Tr. Co. v.
Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312–13 (5th Cir. 2002). What
follows are therefore from the complaint.
      In 1975, plaintiff Texas Brine Company, L.L.C., contracted with Vulcan
Materials Company to supply brine. Among agreed-on amendments to the
contract in 2000 was the addition of an arbitration clause. The clause provided
that “[a]ny dispute, controversy or claim arising out of or relating to” the
contract or its breach would be resolved by arbitration. The clause further
provided that any arbitration would be conducted under the rules of the
American Arbitration Association (“AAA”) and would be governed by the
Federal Arbitration Act. In 2005, Vulcan assigned its rights under the contract
to Occidental Chemical Corporation (“Oxy”).
      After a dispute arose between Texas Brine and Oxy in 2012, Texas Brine
invoked the arbitration clause. Texas Brine and Oxy chose Anthony DiLeo,
Charles Minyard, and Denise Pilié as arbitrators in 2014. The prospective
arbitrators had to disclose potential conflicts of interest. After selection, the
arbitrators signed an oath that recognized a continuing duty to disclose
potential conflicts.
      Early in 2018, Texas Brine learned that DiLeo was representing a
corporation in a dispute in which the opposing counsel was also Texas Brine’s
counsel in its dispute with Oxy. Minyard, too, had become involved as DiLeo’s
attorney in a related legal-malpractice action. DiLeo and Minyard had not



                                       2
    Case: 18-31184    Document: 00515374081      Page: 3   Date Filed: 04/07/2020


                                No. 18-31184

disclosed these potential conflicts. Texas Brine moved the AAA to remove both
DiLeo and Minyard, but the AAA’s Administrative Review Council summarily
denied the motions. A few weeks later, though, the AAA removed Minyard
from the arbitration panel due to an offensive comment he made to Texas
Brine’s counsel. Texas Brine again urged the removal of DiLeo. The day after
the renewed urging, both DiLeo and Pilié resigned.
      Texas Brine filed a motion in Louisiana state court to vacate the panel’s
awards and for reimbursement of fees, including approximately $550,000 in
arbitrator fees and $17,300 in administrative expenses that Texas Brine had
paid the AAA before the panel was disbanded. In June 2018, the court vacated
all the arbitral panel’s rulings on contested issues pursuant to 9 U.S.C.
§ 10(a)(2) and LA. STAT. ANN. § 94210(B). Neither party appealed the vacatur.
The AAA was not a party to the state-court proceeding, and the AAA continued
the process of appointing a replacement panel.
      On July 6, 2018, Texas Brine filed the current suit against the AAA,
DiLeo, and Minyard in the Civil District Court of the Parish of Orleans. Texas
Brine requested over $12 million in damages and equitable relief, alleging that
the defendants engaged in intentional and wrongful fraudulent conduct in
connection with the arbitration proceedings. On July 11, before Louisiana
residents DiLeo and Minyard had been served, the AAA removed the case to
the United States District Court for the Eastern District of Louisiana. The
AAA, DiLeo, and Minyard each filed answers and moved to dismiss Texas
Brine’s claims under Rule 12(c) of the Federal Rules of Civil Procedure.
      The jargon for removal prior to service on all defendants is “snap
removal.” On August 9, Texas Brine moved to remand, challenging the AAA’s
snap removal and disagreeing with the contention that DiLeo and Minyard
were improperly joined. The district court denied the motion on October 11,



                                      3
     Case: 18-31184   Document: 00515374081    Page: 4   Date Filed: 04/07/2020


                                No. 18-31184

holding that the plain language of the removal statute did not bar snap
removal. The court did not reach the alternate ground of fraudulent joinder.
On November 2, the district court granted the defendants’ motions to dismiss,
then entered judgment dismissing Texas Brine’s claims with prejudice. Texas
Brine appeals from the denial of remand and from the final judgment.


                                DISCUSSION
      We review orders denying remand de novo, and the party who sought
removal has the burden of proving removal was proper.             Manguno v.
Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722–23 (5th Cir. 2002). Any
necessary statutory interpretation is performed de novo. Cervantez v. Bexar
Cnty. Civil Serv. Comm’n, 99 F.3d 730, 732 (5th Cir. 1996). Finally, dismissals
under Federal Rule of Civil Procedure 12(c) are reviewed de novo. Brittan
Commc’ns Int’l Corp. v. Sw. Bell Tel. Co., 313 F.3d 899, 904 (5th Cir. 2002).
We first consider the denial of the motion to remand and then consider the
judgment on the pleadings.


I.    Snap Removal
      A defendant may remove a civil case brought in state court to the federal
district court in which the case could have been brought. 28 U.S.C. § 1441(a).
In diversity cases, there is an additional limitation on removal, known as the
forum-defendant rule. The rule provides that
      [a] civil action otherwise removable solely on the basis of the
      jurisdiction under [28 U.S.C. § 1332(a)] may not be removed if any
      of the parties in interest properly joined and served as defendants
      is a citizen of the State in which such action is brought.
§ 1441(b)(2). The question in this case is whether the forum-defendant rule
prohibits a non-forum defendant from removing a case when a not-yet-served
defendant is a citizen of the forum state. Although we have not yet had

                                      4
    Case: 18-31184    Document: 00515374081        Page: 5   Date Filed: 04/07/2020


                                 No. 18-31184

opportunity to address the “snap removal” issue, two other circuits have
recently interpreted Section 1441(b)(2) as allowing snap removal. Gibbons v.
Bristol-Myers Squibb Co., 919 F.3d 699 (2d Cir. 2019); Encompass Ins. Co. v.
Stone Mansion Rest. Inc., 902 F.3d 147 (3d Cir. 2018). The Sixth Circuit in a
footnote has also interpreted Section 1441(b)(2) to allow snap removal. McCall
v. Scott, 239 F.3d 808, 813 n.2 (6th Cir. 2001).
      We begin by recognizing that the forum-defendant rule is a procedural
rule and not a jurisdictional one. In re 1994 Exxon Chem. Fire, 558 F.3d 378,
392–93 (5th Cir. 2009). Here, the district court had subject-matter jurisdiction
because each defendant was diverse from the plaintiff. Id. at 393–94. The
plaintiff is a Texas limited liability company. The defendants are a New York
corporation (the AAA) and two individual citizens of Louisiana (DiLeo and
Minyard). Thus, there is no jurisdictional defect under 28 U.S.C. § 1332(a).
      “[W]hen the plain language of a statute is unambiguous and does not
lead to an absurd result, our inquiry begins and ends with the plain meaning
of that language.” Dunn-McCampbell Royalty Interest, Inc. v. Nat’l Park Serv.,
630 F.3d 431, 438 (5th Cir. 2011) (quotation marks omitted). We look for both
plain meaning and absurdity. By Section 1441(b)(2)’s terms, this case would
not have been removable had the forum defendants been “properly joined and
served” at the time of removal. Minyard and DiLeo had not been served,
though. When the AAA filed its notice of removal, the case was “otherwise
removable” — as required by Section 1441(b) — because the district court has
original jurisdiction of a case initially filed in Louisiana state court in which
the parties are diverse.    § 1441(a); § 1332(a).    The forum-defendant rule’s
procedural barrier to removal was irrelevant because the only defendant
“properly joined and served,” the AAA, was not a citizen of Louisiana, the
forum state. See § 1441(b)(2). We agree with a comment made by the Second



                                        5
    Case: 18-31184     Document: 00515374081     Page: 6   Date Filed: 04/07/2020


                                  No. 18-31184

Circuit: “By its text, then, Section 1441(b)(2) is inapplicable until a home-state
defendant has been served in accordance with state law; until then, a state
court lawsuit is removable under Section 1441(a) so long as a federal district
court can assume jurisdiction over the action.” Gibbons, 919 F.3d at 705.
      Texas Brine accepts that the statute’s plain language allows snap
removal. It argues, though, that such a result is absurd and defeats Congress’s
intent. See Schaeffler v. United States, 889 F.3d 238, 242 (5th Cir. 2018).
Texas Brine asserts that Congress added the “properly joined and served”
language to Section 1441(b)(2) to prevent plaintiffs from naming forum
defendants merely for the purpose of destroying diversity. That purpose is not
served here because Texas Brine intended to pursue its claims against the
forum defendants. The AAA counters that there is no meaningful legislative
history of the “properly joined and served” language, even if we were inclined
to consider such history. Further, Congress did not revise that language when
it amended Section 1441(b)(2) in 2011 even after some snap removals had
occurred.
      In statutory interpretation, an absurdity is not mere oddity.          The
absurdity bar is high, as it should be. The result must be preposterous, one
that “no reasonable person could intend.”        ANTONIN SCALIA & BRYAN A.
GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 237 (2012); see
also United States v. Dison, 573 F.3d 204, 210 n.28 (5th Cir. 2009). In our view
of reasonableness, snap removal is at least rational. Even if we believed that
there was a “drafter’s failure to appreciate the effect of certain provisions,”
such a flaw by itself does not constitute an absurdity. SCALIA & GARNER, supra,
at 238. We are not the final editors of statutes, modifying language when we
perceive some oversight. The Second and Third Circuits rejected the same
absurdity argument in upholding snap removal. The Second Circuit believed



                                        6
    Case: 18-31184     Document: 00515374081     Page: 7   Date Filed: 04/07/2020


                                  No. 18-31184

there was more than one sensible reason for the language “properly joined and
served”:
      Congress may well have adopted the “properly joined and served”
      requirement in an attempt to both limit gamesmanship and
      provide a bright-line rule keyed on service, which is clearly more
      easily administered than a fact-specific inquiry into a plaintiff’s
      intent or opportunity to actually serve a home-state defendant.
Gibbons, 919 F.3d at 706. In other words, a reasonable person could intend
the results of the plain language. The Third Circuit also found that the result
was not absurd because the interpretation gives meaning to each word and
abides by the plain language.       Encompass, 902 F.3d at 153.          Of some
importance, the removing party is not a forum defendant.                Diversity
jurisdiction and removal exist to protect out-of-state defendants from in-state
prejudices. See J.A. Olson Co. v. City of Winona, 818 F.2d 401, 404 (5th Cir.
1987). The plain-language reading of the forum-defendant rule as applied in
this case does not justify a court’s attempt to revise the statute.
      Texas Brine also argues that the removal here is an example of an abuse
of the statute. We have stated in dicta that “exceptional circumstances” might,
in some cases where a plaintiff acts in bad faith, warrant departing from a
strict application of the rule that removal may not happen more than 30 days
after the first defendant is served. E.g., Brown v. Demco, Inc., 792 F.2d 478,
482 (5th Cir. 1986). In such cases, we considered whether a district court’s
equitable powers extended to permit late filing for removal.          E.g., Doe v.
Kerwood, 969 F.2d 165, 169 (5th Cir. 1992); Ortiz v. Young, 431 F. App’x 306,
307 (5th Cir. 2011). Those cases may support tolling removal-filing deadlines
in exceptional cases, but they do not support rewriting the statute here. We
will not insert a new exception into Section 1441(b)(2), such as requiring a
reasonable opportunity to serve a forum defendant.




                                        7
      Case: 18-31184   Document: 00515374081      Page: 8   Date Filed: 04/07/2020


                                  No. 18-31184

       It is true, as Texas Brine points out, that we strictly construe the removal
statute and favor remand. See Gasch v. Hartford Accident & Indem. Co., 491
F.3d 278, 281–82 (5th Cir. 2007). Here, though, we do not have “any doubt
about the propriety of removal” because, as discussed, the text is unambiguous.
Id. So the rule in Gasch does not apply. Id. A non-forum defendant may
remove an otherwise removable case even when a named defendant who has
yet to be “properly joined and served” is a citizen of the forum state.


II.    Exclusive Remedy
       Having held that the case properly was retained in federal court, we now
review the district court’s decision to grant judgment for the defendants on the
pleadings.    The district court held that the defendants enjoyed arbitral
immunity and that the Federal Arbitration Act (“FAA”) provided the exclusive
remedy for complaints of bias or a corrupt arbitrator’s conduct. Because these
are independent reasons for dismissal, our agreement with either obviates the
need to consider the other. Here, we rule on exclusive-remedy grounds and do
not opine on the legitimacy of arbitral immunity.
       Judicial review in the arbitration context is limited. The Supreme Court
has held that the statutory bases for vacating an arbitrator’s award are the
only grounds on which a court may vacate an award. Hall St. Assocs. L.L.C. v.
Mattel, Inc., 552 U.S. 576, 586 (2008) (citing 9 U.S.C. §§ 10 & 11). Relying on
Hall Street, this court rejected one effort to go beyond the statutory language
by holding that “manifest disregard of the law” is not an independent ground
for challenging an arbitral award. Citigroup Glob. Mkts., Inc. v. Bacon, 562
F.3d 349, 358 (5th Cir. 2009). Further, purportedly independent claims are
not a basis for a challenge if they are disguised collateral attacks on the




                                         8
    Case: 18-31184    Document: 00515374081     Page: 9   Date Filed: 04/07/2020


                                 No. 18-31184

arbitration award. Gulf Petro Trading Co. v. Nigerian Nat’l Petroleum Corp.,
512 F.3d 742, 747, 750 (5th Cir. 2008).
      The defendants argue that Texas Brine’s suit is an impermissible
collateral attack on the arbitration award that seeks to bypass the
congressionally created remedy for challenging an arbitration through a
vacatur or modification proceeding. The defendants rely in part on two Sixth
Circuit cases in which the court found an impermissible collateral attack on
the arbitration award. Decker v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
205 F.3d 906 (6th Cir. 2000); Corey v. New York Stock Exch., 691 F.2d 1205
(6th Cir. 1982). Texas Brine argues that those cases are distinguishable, and
to the extent that the reasoning of those decisions is applicable, we should
reject the reasoning as flawed. We have previously applied those very cases,
though, to determine whether a party was attempting an impermissible
collateral attack on an arbitration award. Gulf Petro, 512 F.3d at 750. The
question then is whether Texas Brine’s claims constitute impermissible
collateral attacks.
      In the Sixth Circuit’s Corey decision, an arbitration panel dismissed a
plaintiff’s claim and assessed costs against him; the plaintiff did not appeal or
move to vacate the judgment within the statutory period. 691 F.2d at 1208.
The plaintiff sued the arbitrators and the sponsoring organization, alleging
that the latter deprived him of a fair hearing by “select[ing] members of the
arbitration panel in violation of the [sponsoring organization’s] rules” and by
rescheduling hearings over the plaintiff’s objections. Id. The plaintiff also
alleged that the arbitrators had prejudged the merit of his claims and
inappropriately disallowed certain evidence.      Id.   The plaintiff asked for
punitive damages for the mental anguish and physical problems he alleged
occurred because of these acts. Id.



                                       9
   Case: 18-31184     Document: 00515374081     Page: 10   Date Filed: 04/07/2020


                                 No. 18-31184

      The Sixth Circuit held that the FAA was the exclusive remedy for the
alleged wrongdoing and that the plaintiff’s claims impermissibly collaterally
attacked the arbitration award. Id. at 1211–12. The wrongdoing alleged in
the complaint was “squarely within the scope of section 10 of the Arbitration
Act.” Id. at 1212. The court noted that the complaint “challenge[d] the very
wrongs affecting the award for which review is provided under section 10 of
the Arbitration Act. The mere presence of the [sponsoring organization] or the
arbitrators or the prayer for damages does not change the substance of [the
plaintiff’s] claim.” Id. at 1213. As a result, the court affirmed the district
court’s summary judgment in favor of the defendant. Id.
      The Sixth Circuit expounded on its approach to analyzing collateral
attacks in Decker.    There, the plaintiff brought tortious interference and
breach-of-contract claims. Decker, 205 F.3d at 909–10. The court held that
these were impermissible collateral attacks because the plaintiff’s harm
resulted from the prejudice to the plaintiff in the arbitration proceedings and
the impact on the arbitration award. Id. at 910.
      We have used the Sixth Circuit decisions in our analysis of a collateral
attacks on an arbitration award. In Gulf Petro, the plaintiff asserted claims
under the Racketeer Influenced and Corrupt Organizations Act, the Texas
Deceptive Trade Practices Act, and Texas common-law fraud and the tort of
civil conspiracy; it sought vacatur of the arbitration award under the FAA. 512
F.3d at 745. The plaintiff sought damages for “(1) costs and expenses of the
arbitration and subsequent legal challenges; (2) lost expenses and profits that
would have been awarded had the panel rendered a fair award;
(3) reputational injury suffered as a consequence of not prevailing in the
arbitration; and (4) lost business opportunities suffered as a consequence of not
prevailing in the arbitration.” Id. at 749.



                                       10
   Case: 18-31184     Document: 00515374081      Page: 11   Date Filed: 04/07/2020


                                  No. 18-31184

      We held that to categorize a claim against an arbitration decision, we
look to “the relationship between the alleged wrongdoing, purported harm, and
arbitration award.” Id. The test for a collateral attack is not merely whether
the claims “attempt to relitigate the facts and defenses that were raised in the
prior arbitration.” Id. at 749–50. Such a limitation would not align with Corey
and Decker, “where the plaintiffs were found to be engaged in collateral attacks
even though they did not attempt to relitigate the facts and defenses of the
underlying disputes that had prompted arbitration, but instead were alleging
that wrongdoing had tainted the arbitration proceedings and caused unfair
awards.”   Id. at 750.    We found that the plaintiff’s claims in Gulf Petro
constituted a collateral attack because the plaintiff was seeking to remedy
wrongdoing that Section 10 was meant to address. Id.
      We now apply this analysis to Texas Brine’s claims. We start with the
alleged wrongdoing. Alleging wrongdoing that would justify vacatur is a sign
of a collateral attack. Id. at 749. In Gulf Petro, the plaintiff alleged two kinds
of wrongdoing: first, that the defendant bribed the arbitrators for a favorable
outcome and, second, that the arbitrators failed to disclose their business
dealings and ex parte communications with the defendant. Id. Texas Brine
alleges similar wrongdoing involving the arbitrators’ failure to disclose
potential conflicts of interest. Further, the alleged wrongdoing here resembles
the wrongdoing that led the Louisiana court to vacate the underlying
arbitration awards, namely, the arbitrators’ conflicts of interest.          This
wrongdoing is “squarely within the scope of section 10” of the FAA, Corey, 691
F.2d at 1212, which allows for vacatur based on “evident partiality or
corruption in the arbitrators,” 9 U.S.C. § 10(a)(2).
      Next, we look to the purported harm. See Gulf Petro, 512 F.3d at 749.
In its petition for damages, Texas Brine alleges harm that we may summarize



                                       11
   Case: 18-31184     Document: 00515374081     Page: 12   Date Filed: 04/07/2020


                                 No. 18-31184

into a few categories: (1) the strategic disadvantage in the arbitration process
due to arbitrator bias; (2) a “tainted” arbitration; and (3) wasted money spent
on the arbitration. For example, Texas Brine alleges that the nondisclosure of
conflicts of interest “deprived Texas Brine of the opportunity to make an
informed decision as to [DiLeo’s] continued service as an arbitrator.” Texas
Brine also contends that the arbitrators had an “unjust advantage” in the
proceedings because of the nondisclosure. As in Decker and Corey, the harm to
Texas Brine from the strategic disadvantage and the “tainted” arbitration
ultimately manifested in its effect on the arbitration awards. Decker, 205 F.3d
at 910. This means that it is the kind of harm appropriately remedied through
Section 10 of the FAA. Id. Further, in Gulf Petro, the fact that the plaintiff
sought costs and expenses did not affect our finding that the plaintiff was
collaterally attacking the arbitration award.      512 F.3d at 749–50.       The
purported harm in this case is of the kind that Gulf Petro, Corey, and Decker
addressed.
      Last, we look to the requested relief and its relationship to the alleged
wrongdoing and purported harm. See Gulf Petro, 512 F.3d at 749. Texas Brine
complains that “[v]acatur is an incomplete remedy.” Instead, the argument
goes, Texas Brine should be reimbursed for all the fees and costs it paid during
the arbitration and state-court litigation. According to Texas Brine, it is owed
over $12 million, including over $560,000 from fees paid directly to the AAA
and the arbitrators. In its prayer for relief, Texas Brine requested that the
court grant various forms of relief and that the court find “such relief is
delictual [i.e., based on tort], or alternatively, contractual, in nature.” Texas
Brine also requested that the defendants “fully disgorge [themselves] of all
amounts paid during the arbitration proceedings . . . .”         As previously
mentioned, Gulf Petro categorized a plaintiff’s request for reimbursement of



                                       12
       Case: 18-31184   Document: 00515374081    Page: 13   Date Filed: 04/07/2020


                                  No. 18-31184

the costs and fees that it paid in the arbitration as a collateral attack. 512 F.3d
at 749.
         Texas Brine acknowledges the exclusive-remedy rule from Hall Street,
but it attempts to distinguish its own claims from those in Corey. Texas Brine
emphasizes that it successfully obtained vacatur under Section 10, while the
plaintiff in Corey did not. Corey’s holding, though, and the analysis we adopted
in Gulf Petro, did not turn on whether the plaintiff sought vacatur of the
arbitration award. Nothing in our caselaw indicates that the exclusive-remedy
rule is merely an exhaustion rule, a prerequisite to filing additional claims in
tort, contract, or equity that in essence attack the underlying arbitration.
Here, the state court vacated the arbitral awards under Section 10 due to the
same wrongdoing that Texas Brine alleges in its new lawsuit.
         Congress identified some potential problems that may arise in
arbitration in Section 10 of the FAA and provided a limited remedy. The relief,
purported harm, and alleged wrongdoing here show that Texas Brine’s claims,
at heart, are in fact an unauthorized collateral attack on the arbitration. The
district court was correct to dismiss the challenge.


III.     Texas Brine’s Motion to Supplement the Record
         Texas Brine seeks to supplement the record on appeal with recently
produced documents from the state-court litigation. The evidence relates to
the AAA’s administration of the underlying arbitration. Even if admitted, the
evidence would not change that Section 10 of the FAA was the appropriate
means of challenging the arbitrators’ acts, and collateral attacks are not
allowed. We DENY the motion to supplement.
         AFFIRMED.




                                        13